Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants elected “an agent for hair deforming agent”. Examiner informed the attorney that claims to the method are allowable and cancel elected claims drawn to “an agent for hair deforming agent”.  Attorney cancelled claims drawn to elected group after filing RCE. Claims drawn to non-elected group (method of use) is allowed. Restriction between groups I-II dated 1/24/20 (lack of unity) is hereby withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the art cite don PTO-892 or PTO-1449 do not disclose or fairly suggest  “ A method of hair treatment for semi-permanently or permanently deforming the shape of hair, which comprises the following steps (i) and (ii):
(i)    applying the-an agent for hair deforming treatment, and then allowing the agent to permeate into the hair, wherein the agent for hair deforming treatment comprises the following components:
(A) glyoxylic acid, or a hydrate or a salt thereof
(B) resorcin.
(C) water, and
(D) 4-Phenylethyl resorcin; wherein the agent for hair deforming treatment has a pH of 4 or less; wherein the molar ratio of the content of the component (B) to the content of 
(ii) heating and shaping the hair into which the agent for hair deforming treatment has permeated, wherein the heating temperature in the step (ii) is 50°C or higher and 250°C or lower; wherein the method does not comprise a step of applying a hair treatment agent comprising a reducing agent or a strongly-alkaline hair treatment agent having pH 12 to 14 to the hair “.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607.  The examiner can normally be reached on M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619